'".

las \'ega, Nc\'ada 89\46

2850 Sout.l\ jones Boulc\'ard. Suitc l
T¢t (702) mason ~ F»»; 002) m-oizz

ScnwAR‘rzER & McPuERsoN LAw FmM

\o¢°\lG\LI\-PUN-'

NNNNNNNNN--_¢_»~»__-_._._.._.
W`lG\MAUN-‘Q\°¢°`IQ\U\ANN_‘Q

a$e 3115~CV-00240-MMD-CBC DOCUment 137 Filed 03/22/19 Page 1 Of 14

Jeanette E. McPherson, Esq., NV Bar No. 5423
Schwartzcr & McPherson Law Firm

2850 South Jones Blvd., Suite l

Las Vegas NV 89146-5308

Phone: 702-228-7590 / Facsimile: 702-892-0122

E'Mail:hlstijing§@§;oann

Attorneys for Shelley D. Krohn, Chapter 7 Trustee
of the Alessi & Koem°g, LLC Banla‘uptcy Eslate

/

A_LF\LED '___ Recsivsn

ENTERED SERVED ON
COUNSEL"PART|ES OF RECORD

 

 

APR 22 263

 

 

 

CLERK US DlSTRlCT COURT
DlSTRlCT OF NEVADA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

WELLS FARGO BANK, N.A., a national banking
association
Plaintiff,

VS.

SFR lNVESTMENTS POOL l, LLC, a Nevada
limited-liability company; lRONSTONE
HOMEOWNERS’ ASSOCIATION, a Nevada non-
profit corporation; ALESS| & KOEN|G, LLC, a
Nevada limited-liability company;

Defendants.

SFR lNVESTMENTS POOL l, LLC, a Nevada
limited-liability company
Counter-Claimant,

Vs.

WELLS I~`ARGO BANK, N.A., a national banking

association; MARTHA VAZQUEZ-DEPEREZ, an
individual,

Counter-Defendant,

Cross-Defendant

PLEASE TAKE NOTICE that on December 13, 2016, Alessi & Koenig, LLC (the
“Debtor”) filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code in the
United States Bankruptcy Court for the District of Nevada (“Bankruptcy Court”), Case No. BK-S-
16-16593~ABL (the “Bankruptcy Case”). Pursuant to ll U.S.C. § 362(a), the filing of a

bankruptcy petition operates as a stay of “the commencement or continuation . . . of a judicial,

 

Case No.: 3: l S»cv-00240-MMD-CBC

0/@9@~-

NOTICE OF BANKRUPTCY FILING
AND REQUEST TO BE REMOVED
FROM CM/ECF LIST

administrative, or other action or proceeding against the debtor. . . .”

Stltus Repon

Page l

 

L‘\s chs, Nc\'ada 89146

ScuwARTzER & McPuERsoN LAw FmM
2850 $our.h jones Bool¢va.rd, Suite l
'r¢l: (702) 223-7590~ Fax= (702) mmzz

\°W`lG\U\~PUN-‘

NNNNNN~\__¢_--____

ase 3:15~cv-00240-MMD~CBC Document 137 Filed 03/22/19 Page 2 of 14

In the Debtor’s Banl<ruptcy Case, the automatic stay under ll U.S.C. § 362 was terminated
for all purposes, with the exception that collection of a judgment obtained against the Debtor may
only be pursued against the Debtor in the United States Bankruptcy Court for the District of
Nevada, BK-S-l6-l6593-ABL. See attached Exhibit l.

In general, the automatic stay was terminated because the pending litigation and
participation in the litigation would not provide benefit to the Debtor’s bankruptcy estate. As a
result, the Trustee and her counsel will not be participating in any matter in which the Debtor is a
party, and the parties may proceed against the Debtor if in accordance with the order attached
hereto as Exhibit l.

In addition, because the Trustee and her counsel will not be participating in any matter
which the Debtor is a party, the 'l`rustee and her counsel request that they be removed from both
the Court’s CM/ECP and mailing service list with respect to the above referenced action.

Dated: March 22, 2019.

LsLL¢.aosns.Ll\_/l§£b_¢.csnn
Jeanette E. McPherson, Esq.

Schwartzer & McPherson Law l'~`irm
2850 S. Jones Blvd., Suite l
Las Vegas,NV 89146

Attorneysfor Shelley D. Krohn, Chapter 7 Trustee
of the Alessi & Koem'g, LLC Banh‘uptcy Estate

IT IS SO ORDERED

/'G
GISTRA m-
DATED: 12 M__

 

Status Repon Plgc 2

 

